                                                                                      Case 2:19-cv-06371-GW-AGR Document 9-3 Filed 07/30/19 Page 1 of 2 Page ID #:99



                                                                                             1   VENABLE LLP
                                                                                                 Ari N. Rothman (SBN 296568)
                                                                                             2    anrothman@venable.com
                                                                                                 Witt W. Chang (SBN 281721)
                                                                                             3    wwchang@venable.com
                                                                                                 2049 Century Park East, Suite 2300
                                                                                             4   Los Angeles, CA 90067
                                                                                                 Telephone: (310) 229-9900
                                                                                             5   Facsimile: (310) 229-9901
                                                                                             6   Attorneys for Defendant
                                                                                                 One Technologies, LLC
                                                                                             7

                                                                                             8                        UNITED STATES DISTRICT COURT
                                                                                             9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                            10                                    EASTERN DIVISION
                                                                                            11   Julia G. Durward,                         CASE NO. 2:19-cv-06371-GW (AGRx)
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12                       Plaintiff,            Hon. Judge George H. Wu
                                                                                                                                           Courtroom 9D
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13               v.
                                                                                                                                      [PROPOSED] ORDER GRANTING
                                                                             310-229-9900




                                                                                            14   One Technologies LLC, and DOES 1-50, DEFENDANT ONE
                                                                                                 inclusive,                           TECHNOLOGIES, LLC’S MOTION
                                                                                            15                                        TO DISMISS
                                                                                                                  Defendants.
                                                                                            16                                        [Filed concurrently with Notice and
                                                                                                                                      Motion to Dismiss, Declaration of Witt
                                                                                            17                                        W. Chang, and Declaration of Astra
                                                                                                                                      Zittlau]
                                                                                            18
                                                                                                                                           Date:               August 29, 2019
                                                                                            19                                             Time:               8:30 a.m.
                                                                                                                                           Crtrm.:             9D
                                                                                            20
                                                                                                                                           Action Filed:       June 17, 2019
                                                                                            21                                             Removal:            July 23, 2019
                                                                                                                                           Trial Date:         None set
                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                       [PROPOSED] ORDER GRANTING MOTION TO DISMISS
                                                                               Case 2:19-cv-06371-GW-AGR Document 9-3 Filed 07/30/19 Page 2 of 2 Page ID #:100



                                                                                             1         On August 29, 2019, at 8:30 a.m., the Motion to Dismiss of Defendant One
                                                                                             2   Technologies, LLC (“One Technologies”) came on for hearing before the
                                                                                             3   Honorable George Wu in Courtroom 9D of the above-captioned Court.
                                                                                             4         After full consideration of the papers presented in support of and in
                                                                                             5   opposition to the Motion, the authorities submitted by counsel, and counsel’s oral
                                                                                             6   argument, the Court HEREBY ORDERS the following with respect to plaintiff’s
                                                                                             7   claims (Dkt. 1-1):
                                                                                             8         (1)   Count I for Violation of Cal. Business and Professions Code section
                                                                                             9               17529.5(a)(1) is dismissed with prejudice; and
                                                                                            10         (2)   Count II for Violation of Cal. Business and Professions Code section
                                                                                            11               17529.5(a)(2) is dismissed with prejudice.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12         IT IS SO ORDERED.
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13

                                                                                            14   Dated: _________________                 _______________________________
                                                                                                                                                          Hon. George H. Wu
                                                                                            15                                                     United States District Judge
                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                         1
                                                                                                                                       [PROPOSED] ORDER GRANTING MOTION TO DISMISS
